Citation Nr: 0935480	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-21 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for left knee 
condition, to include as secondary to right hip replacement.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1984 to June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision in which 
the RO denied the Veteran's claims for service connection for 
tinnitus and a left knee condition.  

In May 2009, the Veteran, sitting at the RO, testified at a 
video conference hearing before the Undersigned Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he currently has tinnitus from 
exposure to noise while serving on active duty.  The Veteran 
was an airborne infantryman and stated that he was exposed to 
noise from weapons, aircrafts, and helicopters.  The Veteran 
stated that he did not always wear ear protection.  The Board 
acknowledges the Veteran's statements and testimony that his 
current tinnitus is related to his military service. However, 
the Veteran's contentions regarding a relationship between 
his claimed disabilities and exposure to noise in service are 
statements of causation.  Although lay persons are competent 
to provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In considering the evidence indicating exposure to loud noise 
in service, lay evidence of current symptoms of tinnitus, and 
the Veteran's lay statements of a continuity of symptoms 
since his active service, a VA examination is necessary to 
obtain an opinion as to whether the Veteran's has tinnitus 
which is related to or was aggravated by his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).  

With respect to the Veteran's claim for a left knee 
condition, the Board has determined that further development 
is warranted.  

Service treatment records revealed that the Veteran sought 
treatment for a left knee condition on multiple occasions 
while on active duty.  A January 1987 service treatment 
record showed that the Veteran complained of left knee pain.  
The Veteran denied an injury and stated that he had left knee 
pain after running 6 miles per day.  The Veteran reported 
waking up in the morning with pain and having pain walking 
down stairs.  He denied locking, giving away, or swelling.  
There was no laxity to varus valgus stress and there were 
negative drawer and lachman tests.  A January 1987 
radiological report revealed that the Veteran's left knee had 
some slight soft tissue swelling but there was no apparent 
bone abnormality.  A service treatment record dated March 
1987 showed that the Veteran complained of left knee pain.  
It was noted that the Veteran had been experiencing problems 
with his left knee for 3-4 months and that he had seen Dr. 
Googe on January 7, 1987 and had been diagnosed with 
popliteal tendonitis.  The Veteran was seen for the purpose 
of obtaining a referral to see Dr. Googe again for possible 
lidocaine injection of the left knee.  

A 2003 VA treatment record revealed that an x-ray of the 
Veteran's left knee showed that the left knee was normal and 
intact.  The clinical history noted pain on the outer aspect 
of the left knee; patella was loose to lateral movement.  

At a March 2008 VA examination, the Veteran reported giving 
way of the left knee, pain, and stiffness.  He denied 
instability, weakness, subluxation, and locking episodes.  
Upon physical examination the Veteran's gait was described as 
slight antalgic with valgus thrust of the right knee.  
Crepitus, painful movement, and grinding were noted.  The 
Veteran was diagnosed with a left knee strain.  The examiner 
was asked to opine as to whether or not the Veteran's left 
knee condition was secondary to his service-connected right 
hip condition.  The examiner opined that it was less likely 
than not related to the Veteran's right hip condition.  The 
examiner provided rational for his opinion stating that there 
was a mild gait disturbance, most likely due to the total 
right hip replacement versus the very minor leg length 
discrepancy.  Lastly, the examiner stated that the Veteran's 
left knee condition in 1987 was minor and not within the 
joint, merely a tendonitis on the edge of the left patella.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this instance there is evidence of a current disability, 
as the March 2008 examiner diagnosed the Veteran with a left 
knee strain.  There is also evidence which establishes that 
an injury to the left knee occurred during active service.  
Thus, under McClendon, the Veteran is entitled to a VA 
examination in order to determine the etiology of his left 
knee condition.  

The March 2008 VA examiner was expressly asked to provide an 
opinion as to whether or not the Veteran's left knee 
condition was secondary to his service-connected right hip 
condition.  The examiner provided an opinion in response to 
the question presented to him.  In the examination report, 
the examiner mentioned the Veteran's 1987 treatment of his 
left knee while in service, however, he did not provide a 
full opinion complete with rationale as to whether or not the 
Veteran's left knee condition was casually related to his in-
service knee issues.  Rather, the examination report focused 
on the secondary service connection claim.  Thus, upon remand 
the Veteran should be afforded an examination in order to 
determine the etiology of his current left knee condition.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for a VA audiology examination by 
an appropriate specialist to determine 
the current nature and etiology of his 
bilateral tinnitus.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis for the disabilities found.  
The examiner should also express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that the Veteran's current tinnitus is 
related to his active service, to include 
as due to noise exposure during active 
service and considering the Veteran's 
subjective complaints of hearing 
impairment in active service.  A complete 
rationale for any opinions should be 
provided.

2.  The RO/AMC should schedule the 
Veteran for a VA examination by an 
appropriate specialist to determine the 
current nature and etiology of any 
current left knee condition. The claims 
file must be made available to and 
reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis of 
any current left knee disability found.  
The examiner should express an opinion as 
to whether it is more likely, less 
likely, or at least as likely as not that 
the Veteran's current left knee condition 
is related to his active military 
service.  A complete rationale for any 
opinions should be provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  The claims for service 
connection should be adjudicated.  If the 
benefits sought on appeal remain denied, 
the Veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

